Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The current application has the effective filing date of 10/16/2009 to US Pat. 9,357,921. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 9-12 and 15 of U.S. Patent No. 10,314,489 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because Pat’489 discloses a narrower invention that wholly encompasses the subject matter recited in the claims of the current application as follows:
Claim 1 is rejected by the subject matter disclosed in claim 1 of Pat’489.
Claims 4-5 are rejected by the subject matter disclosed in claim 5 of Pat’489.
Claims 6-7 are rejected by the subject matter disclosed in claim 2 of Pat’489.
Claims 8-9 are rejected by the subject matter disclosed in claim 7 of Pat’489.
Claim 10 is rejected by the subject matter disclosed in claim 9 of Pat’489.
Claim 11 is rejected by the subject matter disclosed in claim 11 of Pat’489.
Claim 12 is rejected by the subject matter disclosed in claim 12 of Pat’489.
Claim 15 is rejected by the subject matter disclosed in claim 10 of Pat’489.
Claim 16 is rejected by the subject matter disclosed in claim 15 of Pat’489.

Claims 1, 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No.9,357,921 B2 (Pat’921). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat’489 discloses a narrower invention that wholly encompasses the subject matter recited in the claims of the current application as follows:
Claim 1 is rejected by the subject matter disclosed in claim 1 of Pat’921.
Claim 4 is rejected by the subject matter disclosed in claim 6 of Pat’921.
Claims 6-7 are rejected by the subject matter disclosed in claim 2 of Pat’921.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
Claim 16 lines 2-3 “…communicatively connecting, by a processing system … to a wearable health monitoring device…”; the ‘by’ should be deleted from the 
Claim 18 is objected to for using the term “if” (i.e. contingent limitation) without clearly providing whether the following step of transmitting data corresponds to which of a number of possible outcomes of the contingent limitation. The claim is interpreted to assume transmitting “user movement limitation to the application server” is required regardless of whether the user does or does not have movement limitations. Refer to interpretation of contingent limitation under MPEP 2111.04 II below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-13 recites:
obtaining a second measurement corresponding to a second movement of the wearable device relative to a second processor, wherein the second movement is determined according to arrival time data associated with signals that are transmitted according to instructions from the second processor, wherein the obtaining of the second measurement is responsive to a request presented by the second processor on a display connected to the second processor

The above limitation from claim 1 is indefinite for the following reasons: 
(1) The claim does not clearly define as to whether the “second processor” is an integral part of the wearable device; that is, it is unclear as to whether the wearable device comprises said “second processor” or it is merely in communication with said “second processor”; 
(2) With regard to the signals, which are recited as “transmitted according to instructions from the second processor.” It is unclear what these instructions refer to, with respect to the “signals” themselves, and the claim also does not affirmatively state that the “signals” are received at the wearable device. 
To claim 16, lines 9-11 “arrival time data associated with signals that are transmitted according to instructions from the wearable health monitoring device ”; this phrase is indefinite because the signals originate from the recited “processor” and is received at the “wearable device”. Thus, it is unclear as to why the signals are transmitted according to instructions from the wearable health monitoring device.
Claim 16, repeats the phrase “by the processing system” for each claim clause, thus inferring that the processing system performs each of the recited steps. However, this phraseology is confusing for the “obtaining” step, because the movement sample is obtained by the wearable health monitoring device with the first sensor. As for the other recited “providing”, “evaluating” and “transmitting” steps, the Examiner suggests the Applicant to review these to clearly distinguish which recited structure performs which function. For example, the “evaluating” step can be performed by the wearable device (as recited in claim 1).
Other dependent claims are rejected as they depend on rejected independent claims.
Claim Interpretation
Claim 1, lines 11-14 recites “wherein the obtaining of the second measurement is responsive to a request presented by the second processor on a display connected to the second processor”; this limitation is treated as functional limitation which requires a display connected to the second processor to display an instruction, to cause the intended effect that would lead to a user of the wearable device seeing the instruction to then use the wearable device to make a second movement.
Regarding claim 4, “downloaded baseline performance sample” is interpreted as a downloaded value that is used for comparison for user health performance. The Applicant suggests renaming this claim phrase to disambiguate from the “baseline performance sample” in claim 1.
Claim 17, lines 5-7 recites: “providing, by the processing system, an instruction to the wearable health monitoring device that the user associated with the wearable health monitoring device perform a movement of a specified body part of the body of the user”
With regard to the “instruction”, it is outputted to the user of the wearable device as audio or visual instructions. Under BRI, “instruction” is interpreted as printed matter according to MPEP 2111.05, in which the “instruction” does not have a functional relationship
Claim 18 recites:
comparing, by the processing system, the user health information with the baseline data for the user to determine if movement of the user is limited; and transmitting, by the processing system, information about user movement limitation to the application server.

Since claim 18 has the term “if”, it is interpreted as a contingent limitation, according to MPEP 2111.04 II, see below:
II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
In claim 18, the condition is: “if movement of the user is limited”; but the claim does not explicitly define whether the recited condition (“transmitting, by the processing system, information about user movement limitation to the application server”) is performed when the condition is affirmative/yes, or negative/no. See claim objection above. 
The applicant can replace “if” with ‘whether’ to overcome the contingent limitation interpretation. 
Claim 20, “healthy” is interpreted as within a normal range for the particular user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mault US Pub. 2001/0044588 A1 and in view of Corson et al. US 2010/0214214 A1 (hereinafter “Corson”).
Regarding claim 1, Mault discloses a wearable device (sensor system 10), comprising: 
a processing system including a first processor (sensor system 10 has processor 102, interpreted as “a processing system including a first processor”); and 
a memory (memory 104) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
obtaining a baseline health performance sample of a user of the wearable device (sensor system 10), wherein the baseline health performance sample comprises a first measurement corresponding to a first movement of the user ([0039] sensor system 10 has motion sensor and accelerometer to detect a movement of the user; [0048: first 2 sentences] sensor system 10 can either have a pre-established reference signal, or detect a physiological parameter to establish that as a reference signal- interpreted as “baseline performance sample”); 
obtaining a second measurement corresponding to a second movement of the wearable device relative to a second processor ([0039, 0048] sensor system 10 collects physiological parameters, i.e. movement, repeatedly), wherein the obtaining of the second measurement is responsive to a request presented by the second processor on a display connected to the second processor ([0043] and Fig. 3: computing device 20 has/is connected to display 126, [0048] wherein computing device 20 is also connected to sensor 10, and sends requests to the sensor system 10 to provide measurements); 
[0048: 2nd sentence] sensor system 10 compares the detected physiological parameter to a reference signal); and 
transmitting information associated with the difference in the user health performance to the second processor ([0038, 0048] transmission of detected physiological parameters from sensor system 10 to computing device 20 occurs periodically or under established conditions; computing device 20 can further forward the data to a remote server 40 as depicted Fig.1).  
Mault discloses that computing system may be a set-top box ([0042:2nd sentence]) connected with television to display information to a user; as shown in Fig. 6: set-top box 184 and television 170; wherein the user’s movements (as measured by wearable sensor 10) are used to control an interactive entertainment game/video (see [0058]). Mault in [0039] discloses using accelerometers to track motion. Mault does not disclose wherein the second movement is determined according to arrival time data associated with signals that are transmitted according to instructions from the second processor. However Corson, another prior art reference in the field of interactive gaming systems as shown in Figs. 7 and 8 discloses controller 710 with light emitters/LEDs 802, 804, 806, and 808 to facilitate relative position tracking with respect to light detectors mounted on console 702 and image device 714 ([0072-0075]); the placement of the light emitters and light detector may be reversed. Corson further discloses using time of arrival of modulated light signals between light sources (e.g. may be mounted on the gaming console) and light detectors (e.g. mounted on a controller to representative of movement of the user holding the controller); this is shown in Figs 6A and 6B and [0061-0063]. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Mault see Corson: [0066]).
Regarding claim 2, Mault modified discloses the wearable device of claim 1, wherein the request presented by the second processor is via a game presented at the display. (Mault: [0058-0059] and Fig. 6, television 170 is a display, entertainment content to request the user’s participation)
Regarding claim 3, Mault modified discloses the wearable device of claim 1, wherein the request presented by the second processor is via video instructions presented at the display.  (Mault: [0058-0059] and Fig. 7 video instructions displayed as a form of entertainment content).
Regarding claim 4, Mault modified discloses the wearable device of claim 1, wherein the operations further comprise: 
obtaining a subsequent performance sample of the user; comparing the subsequent performance sample to a downloaded baseline performance sample to determine an updated difference of user health performance (Mault: [0048] sensor system 10 compares the detected physiological parameter to a reference signal, the reference signal can be a pre-established downloaded value-interpreted as a “downloaded baseline performance sample”; also see [0075] with regard to a physician setting reference ranges for a particular user- that is downloaded to the user’s sensor 10); 
Mault: [0048: 2nd sentence] sensor system 10 compares the detected physiological parameter to a reference signal); and 
transmitting information associated with the updated health condition of the user to the second processor.  (Mault: [0038, 0048] transmission of detected physiological parameters from sensor system 10 to computing device 20 occurs periodically or under established conditions; computing device 20 can further forward the data to a remote server 40 as depicted Fig.1)
Regarding claim 5, Mault modified discloses the wearable device of claim 4, wherein the downloaded baseline performance sample is received from an interactive television network. (Mault [0014, 0074-0075] internet based wireless connection is interpreted as “interactive television network”, because televeision content be accessed over the internet.)
Regarding claim 6, Mault modified discloses the wearable device of claim 1, wherein the signals comprise a first signal and a second signal originating from the second processor, and wherein determining the second movement according to arrival time data comprises determining a distance between the wearable device and a device including the second processor according to a time difference of arrival between the first signal and the second signal at the wearable device.  (See rejection to claim 1 Corson: Figs. 6A-6B: axis A represents the distance between a light source, i.e. device comprising second sensor, and light detector, i.e. wearable device).
Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson et al. US 6,997,852 in view of Corson et al. US 2010/0214214 A1 (hereinafter “Corson”) and further in view of Nichols US Pub. No. 2001/0031071.
Regarding claim 8, Watterson discloses a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 
obtaining, from a sensor (accelerometer) of a wearable health monitoring device (portable system 602 has an accelerometer and other sensors; see col.56, ll. 44-55), a performance sample of the user corresponding to a movement of the sensor; 
comparing the performance sample to a baseline performance sample to determine a difference of user performance and determining a health condition of the user based upon the difference in user performance (col.44, ll.15-40 user selects comparison with respect to own past performance values, or with respect to other skill level performance values or with other individuals performance values, all of these performance values can be interpreted as “movement baseline”; col.44, ll.19 ‘skill/fitness level’ is interpreted as “health condition” in the claim because a user’s skill level in fitness is indicative of a health condition).
Watterson discloses wherein the personal computer 14 has a microphone for receiving voice commands from a user (col.16, ll.61-col.17, ll.19), and wherein the system implements identification via a unique user ID and password (col.38, ll.46-59) Watterson does not disclose identifying a user according to an evaluation of a voice sample of the user against a voice baseline. However Nichols, a prior art reference in remote health monitoring, discloses a portable medical device having a microphone and authentication software to receive voice inputs to identify the user (Abstract and [0025]). It would have been obvious to one or ordinary skill in the art at the time of invention to modify Watterson’s portable system 602 to include Nichol's microphone and authentication software because Watterson’s portable system 602 stores the user's health information (Watterson: col.56, 11.44-56), as such, it is necessary to 
Watterson discloses using accelerometer and gyroscopes to track movement data (col.56, ll. 44-55). Watterson does not disclose providing at least two signals to the wearable health monitoring device and determining the movement according to a time difference of arrival at the sensor between the two signals. However Corson, another prior art reference in the field of interactive gaming systems as shown in Figs. 7 and 8 discloses controller 710 with light emitters/LEDs 802, 804, 806, and 808 to facilitate relative position tracking with respect to light detectors mounted on console 702 and image device 714 ([0072-0075]); the placement of the light emitters and light detector may be reversed. Corson further discloses using time of arrival of modulated light signals between light sources (e.g. may be mounted on the gaming console) and light detectors (e.g. mounted on a controller to representative of movement of the user holding the controller); this is shown in Figs 6A and 6B and [0061-0063]. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Watterson in view of Corson so as to use arrival time data associated with modulated light signals to track the relative position and movement of a controller (or sensor 10) held by a user during an interactive entertainment experience; the motivation for doing so is because using time of arrival of time signals is a known alternative to using accelerometers or gyroscopes (see Corson: [0066]).
Regarding claim 11, Watterson modified discloses the non-transitory, machine-readable storage medium of claim 8, wherein the operations further comprise providing a request for the performance sample to a communication device of the user.  (col.10, ll.34-20, col.20, ll.19-col.21, ll.18, col.52, ll.43-63; a third party person or device may send operational instructions through the personal computer 14 to the portable system 602, thereby providing an exercise program to the user; the portable system 602 is a “communication device of the user”)
Regarding claim 12, Watterson modified discloses the non-transitory, machine-readable storage medium of claim 11, wherein the operations further comprise providing audio to a speaker of the wearable health monitoring device as the request for the performance sample (Watterson: portable device 602 is an audio delivery device as shown in Figs 21-22 which comprise one or more speakers 626.), the audio originating from a doctor via an interactive television network (Watterson: col.53, ll.26-52, col.60, ll..26-44, portable system 602 uploads the user’s exercise data to the server, i.e. iFit.com; then a health trainer would review the exercise data and provide evaluation and other user-specific audio programs to be downloaded by the user’s portable system 602. As such, the portable system 602 receives professional evaluation from a professional. The internet based network is interpreted as “interactive television network” in the claim because the internet contains television content).  
Regarding claim 13, Watterson modified discloses the non-transitory, machine-readable storage medium of claim 11, wherein the operations further comprise providing video to a display as the request for the performance sample, the video including video instructions shown on the display.  (Watterson: Fig. 19: video program 478) 
Regarding claim 14, Watterson modified discloses the non-transitory, machine-readable storage medium of claim 13, wherein the operations further comprise providing an interactive video session with a communication device of the user. (Watterson: col.47, ll. 41-62 the video exercise program displayed is interactive with respect to the user’s movements)
Regarding claim 15, Watterson modified discloses the non-transitory, machine-readable storage medium of claim 8, wherein obtaining from the sensor the performance sample of the user corresponding to the movement of the sensor comprises obtaining information about a Watterson: col.56, ll. 44-55 accelerometer on portable system 602).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson et al. US 6,997,852 in view of Corson et al. US 2010/0214214 A1 (hereinafter “Corson”) .
Regarding claim 16, Mault discloses a method comprising: 
communicatively connecting (Fig.21), by a processing system comprising a processor (personal computer 14), to a wearable health monitoring device (Figs. 21-22: portable system 602); 
providing, by the processing system (14), an instruction to the wearable health monitoring device (602) that a user associated with the wearable health monitoring device perform a physical movement (col.10, ll.34-20, col.20, ll.19-col.21, ll.18, col.52, ll.43-63; a third party person or device may send operational instructions through the personal computer 14 to the portable system 602, thereby providing an exercise program to the user); 
obtaining, by the processing system (14), from a first sensor of the wearable health monitoring device (Figs.21-22), a movement sample determined relative to a position of the processor (col.54, ll.35-36, col.56, ll.8-15 and col.56, ll. 44-55 portable system 602 has sensor to detect distance traveled, acceleration and other exercise parameters), 
evaluating, by the processing system (14), the movement sample against a movement baseline for the user to determine a health condition of the user (col.44, ll.15-40 user selects comparison with respect to own past performance values, or with respect to other skill level performance values or with other individuals performance values, all of these performance values can be interpreted as “movement baseline”; col.44, ll.19 ‘skill/fitness level’ is interpreted as “health condition” in the claim because a user’s skill level in fitness is indicative of a health condition); and 
transmitting, by the processing system (14), information about the health condition to an application server (Watterson: col.53, ll.26-52, col.60, ll.26-44, portable system 602 uploads the user’s exercise data to the server, i.e. iFit.com; then a health trainer would review the exercise data and provide evaluation and other user-specific audio programs to be downloaded by the user’s portable system 602. As such, the portable system 602 receives professional evaluation from a professional).  
Watterson discloses using accelerometer and gyroscopes to track movement data (col.56, ll. 44-55). Watterson does not disclose that the movement sample is determined relative to a position of the processor, the movement sample determined according to arrival time data associated with signals that are transmitted according to instructions from the wearable health monitoring device. However Corson, another prior art reference in the field of interactive gaming systems as shown in Figs. 7 and 8 discloses controller 710 with light emitters/LEDs 802, 804, 806, and 808 to facilitate relative position tracking with respect to light detectors mounted on console 702 and image device 714 ([0072-0075]); the placement of the light emitters and light detector may be reversed. Corson further discloses using time of arrival of modulated light signals between light sources (e.g. may be mounted on the gaming console) and light detectors (e.g. mounted on a controller to representative of movement of the user holding the controller); this is shown in Figs 6A and 6B and [0061-0063]. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Watterson in view of Corson so as to use arrival time data associated with modulated light signals to track the relative position and movement of a controller (or sensor 10) held by a user during an interactive entertainment see Corson: [0066]).
Regarding claim 17, Watterson modified discloses the method of claim 16, further comprising: 
wherein providing, by the processing system (14), the instruction to the wearable health monitoring device (602) that the user associated with the wearable health monitoring device perform the physical movement comprises providing, by the processing system, an instruction to the wearable health monitoring device (16) that the user associated with the wearable health monitoring device perform a movement of a specified body part of the body of the user (with regard to “instruction” refer to the Examiner’s interpretation of non-functional printed matter above. Also see Watterson: col.10, ll.34-col.12, ll.28, col.52, ll.43-63, col.53, ll.46-col.54, ll.14, portable system 602 delivers exercise programs to an exercising user); and further comprising 
receiving, from the wearable health monitoring device, user health information including information about at least one of distance of movement, speed of movement and angle of movement of the specified body part of the body of the user in response to the instruction (Watterson: col. 56, ll.44-55, portable system 602 has sensing device 608 for tracking exercise data of the user, including acceleration, speed, distance traveled).
Allowable Subject Matter
Claims 7, 9-10 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
To claim 7, the applied references do not teach wherein the first signal is a data packet and the second signal is an audio tone.
To claims 9-10, Corson discloses providing the two signals as modulated light signals using light emitters and detectors, and thus the references fail to teach providing the two signals via wireless transceiver.
To claims 18-20, the applied references do not teach determining whether the user’s movement is limited based on the comparison of the user’s health information with baseline data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        	
June 2, 2021